Citation Nr: 0028473	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  96-25 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a permanent and total rating for nonservice-
connected pension purposes, to include extraschedular 
consideration under the provisions of 38 C.F.R. § 
3.321(b)(2).


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The appellant served on active duty from April 1971 to August 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision denied the 
appellant's claim of entitlement to nonservice-connected 
pension benefits, to include extra-schedular consideration 
under the provisions of 38 C.F.R. § 3.321(b)(2).

The case was previously before the Board in November 1998, 
and again in May 1999, when it was remanded for examination 
of the appellant and medical opinions.   The case has been 
returned, and the Board now proceeds with its review in this 
matter.

The Board notes that the appellant has pursued this appeal 
without the assistance of a representative.  While the 
appellant is free to proceed in this manner, the Board 
reminds him that assistance, and representation, is available 
from any number of accredited veterans' service organizations 
and his state's veterans' department.


FINDINGS OF FACT

1.  The veteran failed to report for scheduled VA 
examinations in January 1999, August 1999, January 2000 and 
February 2000.

2. The veteran's failure to report for scheduled VA medical 
examinations was without good cause.


CONCLUSION OF LAW

The veteran's claim for entitlement to a permanent and total 
disability rating for pension purposes is denied as a matter 
of law. 38 C.F.R. § 3.655 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is found 
to be well grounded under 38 U.S.C.A. § 5107(a) (West 1991).  
The veteran is shown to have served during a period of war 
for 90 days or more and he has submitted plausible evidence 
that he is permanently and totally disabled and has income 
below a certain standard. See 38 U.S.C.A. § 1521 (West 1991); 
see also Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).  
The truthfulness of evidence is presumed in determining 
whether a claim is well grounded. Meyer v. Brown, 9 Vet. App. 
425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim, which includes 
obtaining an adequate VA examination. 38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  VA 
regulations provide, however, that when a claimant fails to 
report for a scheduled medical examination, without good 
cause, an original nonservice-connected disability pension 
claim shall be denied.  See 38 C.F.R. § 3.655 (1999).

In this case, the record reflects that the veteran failed to 
report for scheduled VA examinations in January 1999, August 
1999, January 2000 and February 2000.  Although notified 
repeatedly of the consequences of his failure to report for 
VA examinations or provide good cause for a failure to 
report, the veteran has not responded to VA correspondence 
concerning this matter.  Notice of the consequences of his 
failure to report was contained in both of the Board's prior 
remands, as well as two supplemental statements of the case 
from the RO, dated in October 1999 and in February 2000.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the burden is upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination. Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  However, the Court has 
also held that VA's "duty to assist is not always a one-way 
street." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process. 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record. See 38 C.F.R. § 3.1(q) 
(1999).  Medical treatment documents from the VA medical 
center in Tuscaloosa, Alabama noted that the VA medical 
center was aware of and using the veteran's address of record 
in this matter.

Given the presumption of regularity of the mailing of VA 
examination scheduling notice and considering the fact that 
the veteran has never contacted the RO to give adequate 
reasons for not reporting for an examination, the Board is 
satisfied that the veteran was properly notified and failed 
to report to the scheduled VA examinations without good 
cause. See 38 C.F.R. § 3.655.  Therefore, the claim for 
entitlement to a permanent and total disability rating for 
pension purposes must be denied as a matter of law. See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

The Court has held that claim denials based upon 38 C.F.R. § 
3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review. Engelke v. Gober, 10 
Vet. App. 396, 399 (1997).


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.


		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals

 

